Ceres Managed Futures LLC December 13, 2013 VIA UPS and EDGAR United States Securities and Exchange Commission treet, N.E. Division of Corporation Finance Washington, D.C. 20549 Attn: Mr. Daniel L. Gordon Re: Managed Futures Premier BHM L.P. Form 10-K for the Fiscal Year Ended December 31, 2012, Filed March 28, 2013 File No. 000-54284 Ladies and Gentlemen: Ceres Managed Futures LLC, the general partner (the “General Partner”) of Managed Futures Premier BHM L.P. (the “Registrant”), hereby files, via EDGAR, its response to the Staff of the Securities and Exchange Commission’s (the “Commission”) comment letter dated November 29, 2013, relating to the Registrant’s Form 10-K filed on March 28, 2013 (File No. 000-54284).We have prepared our responses with the assistance of our legal counsel.As requested, each response is numbered to correspond to the Commission’s comment letter.A copy of this letter is being sent to the Commission via overnight mail. Item 6. Selected Financial Data, page 15 Comment #1 We note your presentation of “Net realized and unrealized trading gains (losses) net of expenses allocated from the Trading Company and ongoing placement agent fees.” Please tell us how you considered Item 10(e) of Regulation S-K in determining whether your presentation constitutes a non-GAAP measure subject to the disclosures required by such guidance. Response #1 We treated “Net realized and unrealized trading gains (losses) net of expenses allocated from the Trading Company and ongoing placement agent fees” as a non-GAAP measure, since it is a financial measure derived from GAAP measures, though not directly required by GAAP. Although treated as a non-GAAP measure, the General Partner deems it important to disclose the “Net realized and unrealized trading gains (losses) net of expenses allocated from the Trading Company and ongoing placement agent fees” because it is relevant to the investor to analyze the gains/losses after expenses allocated from the Trading Company and ongoing placement agent fees are subtracted from the trading results disclosed in the Statements of Income and Expenses. Securities and Exchange Commission December 13, 2013
